PROMISSORY NOTE

  $50,000.00   Houston, Texas     June 3, 2015

1. FOR VALUE RECEIVED, the undersigned, Harvest Natural Resources, Inc. a
Delaware corporation (“Maker”), hereby promises to pay to James A. Edmiston, an
individual residing in the state of Texas ( “Payee”), in Houston, Harris County,
Texas, at [ADDRESS TO COME], on or before the Maturity Date, in lawful money of
the United States of America, the principal amount of FIFTY THOUSAND AND NO/100
DOLLARS ($50,000.00), together with interest on the unpaid balance of said
principal amount from time to time remaining outstanding, from the date hereof
until maturity (howsoever such maturity shall occur), in like money, at a rate
per annum equal to the Note Rate.

2. All past due principal of and interest on this Note shall bear interest from
the due date thereof (whether by acceleration or otherwise) until paid at a per
annum rate equal to the Note Rate plus 2%.

3. All unpaid accrued interest on this Note, and the outstanding unpaid
principal balance hereof, shall be immediately due and payable in full upon the
maturity of the principal of this Note, whether by acceleration or otherwise.

4. Subject to Section 11 hereof, Maker shall have the right and privilege of
prepaying this Note, in whole or in part, at any time or from time to time
without premium or penalty or notice to the holder hereof. All amounts prepaid
shall be applied first to earned, accrued and unpaid interest and the balance,
if any, shall be applied to the payment of the principal installments in inverse
order of maturity.

5. The terms set forth below shall have the meanings assigned to such terms as
used in this Note:

“Affiliate” means, with respect to any Person, another Person owned, controlled
by or under common control with such Person.

“Maturity Date” shall mean the earlier to occur of (a) June 30, 2016, and (b)
the date on which all Petroandina Loan Obligations, excluding any contingent
reimbursement obligations, are paid in full.

“Note Rate” shall mean a per annum rate of interest (computed on the basis of
the actual number of days elapsed (including the first but excluding the last
day) over a year of 365 or 366 days, as the case may be) equal to eleven percent
(11%).

“Person” means a person (including an individual), firm, corporation,
partnership (limited or general), limited liability company, trust or other
entity of any kind.

“Petroandina Loan Agreement” means that certain Loan Agreement, dated as of
September 11, 2014, by and among Maker, HNR Energia B.V. and Petroandina
Resources Corporation N.V.

“Petroandina Loan Obligations” means the Loan Obligations (as defined in the
Petroandina Loan Agreement).

6. If any one of the following events shall occur and be continuing (an “Event
of Default”):

(a) Maker shall fail to pay timely when due, the principal of, or accrued unpaid
interest on, this Note or any other of the obligations hereunder; or

(b) Maker shall (i) dissolve or terminate its existence, (ii) discontinue its
usual business, (iii) sell all or substantially all of its business or assets,
(iv) apply for or consent to the appointment of a receiver, trustee, custodian
or liquidator of it or of all or a substantial part of its property, or
(v) commence, or file an answer admitting the material allegations of or
consenting to, or default in a petition filed against it in, any case,
proceeding or other action under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking to have an order for relief entered with respect
to it under the U.S. federal Bankruptcy Code 11 USC § 101 et. seq., or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or the similar relief with respect to it or its debt; or

(c) A receiver, conservator, liquidator, custodian or trustee of Maker or any of
its property is appointed by the order or decree of any court or agency or
supervisory authority having jurisdiction; or Maker obtains an order for relief
under the U.S. federal Bankruptcy Code 11 USC § 101 et. seq.; or any of the
property of Maker is sequestered by court order; or a petition is filed or a
proceeding is commenced against Maker under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction, whether now or hereafter in effect;

then, upon the happening of any Event of Default referred to in paragraph (a),
Payee, at its option, may declare the unpaid principal portion of this Note to
be forthwith due and payable, whereupon the said portion of this Note and all
accrued, earned and unpaid interest shall become immediately due and payable by
Maker without demand, presentment for payment, notice of non-payment, protest,
notice of protest, notice of intent to accelerate maturity, notice of
acceleration of maturity or any other notice of any kind to Maker, or any other
person liable hereon or with respect hereto, all of which are hereby expressly
waived by Maker and each other person liable hereon or with respect hereto,
anything contained herein or in any other documents or instruments to the
contrary notwithstanding; and upon the happening of any Event of Default
referred to in paragraphs (b) or (c), the unpaid principal portion of this Note
and all other interest on this Note then accrued, earned and unpaid shall become
automatically due and payable by Maker without demand, presentment for payment,
notice of nonpayment, protest, notice of protest, notice of intent to accelerate
maturity, notice of acceleration of maturity or any other notice of any kind to
Maker or any other person liable hereon or with respect hereto, all of which are
expressly waived by Maker and each other Person liable hereon or with respect
hereto, anything contained herein or in any document or instrument to the
contrary notwithstanding. Further, upon any Event of Default, Payee shall have
all other rights and remedies as set forth herein and as otherwise provided at
law or in equity, all such rights and remedies being cumulative, including, but
without limitation, the right, without prior notice to Maker or any other person
liable with respect hereto, to set-off and apply any indebtedness at any time
owing by Payee to, or for the credit or account of, Maker against any
indebtedness owed to Payee by Maker, irrespective of whether or not Payee shall
have made demand under this Note or any other instrument securing this Note, and
although this Note may not then be matured; provided, that any exercise of said
set-off by Payee shall be subsequently followed by notice from Payee to Maker of
such right exercised, but the failure to give such notice shall in no manner
affect the right of Payee in respect to set-offs and corresponding applications
of funds.

7. Maker shall, upon demand by Payee, promptly pay to Payee any and all costs
and expenses, including legal expenses, collections costs and attorneys’ fees
(whether or not legal proceedings are instituted including, without limitation,
legal expenses and reasonable attorneys’ fees in connection with any bankruptcy
proceedings), incurred or paid by Payee in protecting or enforcing Payee’s
rights hereunder. Without limiting the generality of the foregoing, if this Note
is collected by suit or through any bankruptcy court, or any judicial
proceeding, or if this Note is not paid at maturity, however such maturity may
be brought about, and it is placed in the hands of an attorney for collection
(whether or not legal proceedings are instituted), then Maker agrees to pay, in
addition to all other amounts owing hereunder, the collection costs and
reasonable attorneys’ fees of the holder hereof.

8. The records of Payee shall constitute rebuttably presumptive evidence of the
principal and earned, accrued and unpaid interest remaining outstanding on this
Note.

9. Maker and all sureties, endorsers and guarantors (if any) of this Note waive
demand, presentment for payment, notice of non-payment, protest, notice of
protest, notice of intent to accelerate maturity, notice of acceleration of
maturity and all other notice, filing of suit and diligence in collecting this
Note or enforcing any of the security herefor, and agree to any substitution,
exchange or release of any such security, the release of any party primarily or
secondarily liable hereon and further agree that it will not be necessary for
any holder hereof, in order to enforce payment of this Note, to first institute
suit or exhaust its remedies against any security herefor, and consent to any
one or more extensions or postponements of time of payment of this Note on any
terms or any other indulgences with respect hereto, without notice thereof to
any of them.

10. This Note shall be governed by and construed in accordance with the internal
laws of the State of Texas and applicable federal laws of the United States of
America. This Note has been delivered and accepted and is payable at Houston,
Harris County, Texas. There are no unwritten or oral agreements between Maker
and Payee with respect to the loan evidenced by this Note. Payee has no
commitment to make any additional loans or extend financial accommodations to
Maker beyond the loan evidenced hereby.

11. Anything contained herein to the contrary notwithstanding, the indebtedness
evidenced hereby, and all payments of principal, interest, fees and expenses
evidenced hereby, is and shall be subordinate to, and shall be postponed until,
the prior final payment in full of all Petroandina Loan Obligations. The
subordination effected by this Section 11 is for the benefit of and enforceable
by the holders of the Petroandina Loan Obligations, such holders being third
party intended beneficiaries hereof. If Maker shall make any payment to Payee on
account of this Note, or if Payee receives any such payment made on behalf of
Maker by any other Person, in each case prior to the date when the Petroandina
Loan Obligations have been finally paid in full, any such payment shall be held
by Payee, in trust for the ratable benefit of, and shall be paid and delivered
to, immediately and without need for demand by, the holders of the Petroandina
Loan Obligations or their representatives under the Petroandina Loan Agreement,
ratably as their interests may appear, for application to the payment of all of
the Petroandina Loan Obligations remaining unpaid to the extent necessary to pay
all of the Petroandina Loan Obligations in full in accordance with their terms,
after giving effect to any concurrent payment or distribution to or for the
holders of the Loan Obligations. Payee acknowledges and agrees that all payments
under this Note are subject to the terms of this Section 11.

EXECUTED AND EFFECTIVE as of the day and year first above written.

              MAKER:                 HARVEST NATURAL RESOURCES, INC.
 
           

 
  By:   /s/ Stephen C. Haynes
 
       
 
  Name:   Stephen C. Haynes
 
  Title:   Vice President, Chief Financial
Officer and Treasurer      
Executed below for the
purpose of acknowledgment
of and agreement with the
terms of Section 11 of
this Promissory Note:
 




 





       
 
 

PAYEE:
 
 

       
 
 

/s/ James A. Edmiston
 
 

 
 
 

James A. Edmiston
 
 


